DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
Claims 1, 4-8, 10-13, and 21 are pending.
The previous rejections have been withdrawn in view of amendments to the claims.
Allowable Subject Matter
Claims 1, 4-8, 10-13, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: An integrated process for conversion of a hydrocarbon stream comprising light naphtha to enhanced value products, the process comprising: (i) providing the hydrocarbon stream comprising light naphtha to a first reactor; (ii) passing the hydrocarbon stream through the first reactor, the first reactor being a catalytic bed reactor with a dual-function catalyst disposed therein to simultaneously reform light naphtha to BTEX and crack light naphtha to ethane, propane, and butanes; where the dual-function catalyst comprises a nano ZSM-5  (iii) passing an effluent of the first reactor to a gas-liquid separating unit to generate a liquid stream comprising the BTEX and a gas stream comprising the ethane, propane, and butanes (iv) passing the gas stream to a gas separator unit to remove hydrogen gas and methane from the gas stream and generate an enhanced gas stream comprising an increased concentration of ethane, propane, and butanes; and (v) passing the enhanced gas stream through a second reactor, the second reactor being a pyrolysis unit operated at steam cracking conditions to convert the ethane, propane, and butanes of the enhanced gas stream to light olefins including ethylene, propylene, and butenes; wherein the integrated process does not include passage of a process stream to a separate and independent hydrocracking unit to crack light alkanes in the hydrocarbon stream to smaller alkanes, as claimed in claim 1, wherein the nano zsm-5 zeolite is coated with amorphous silica or silica-alumina only on external pores of the nano ZSM-5 zeolite and without noble metal loading; is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson (US 3,827,969) – teaches conversion of naphtha and steam cracking steps. Wilson does not disclose the claimed dual function catalyst comprising nano ZSM 5 coated with amorphous silica or silica alumina only on external pores of the nano zsm 5 and without noble metal loading.
Funk (US 2017/00233664) – teaches naphtha reforming with dual function catalysts. Funk does not disclose nano ZSM 5 coated with amorphous silica or silica alumina only on external pores of the nano zsm 5 and without noble metal loading.
Wang (CN 102500409) – teaches nano zsm 5 reforming catalysts.  Wang does not disclose nano ZSM 5 coated with amorphous silica or silica alumina only on external pores of the nano zsm 5.
Ghosh (US 2013/0296625) – teaches reforming naphtha produces btx products [0031].  Ghosh does not disclosed the claimed nano zsm 5 catalyst.
Verduijn (US 2002/0082460) – teaches multiple zeolites to control reforming activity [0011], [0014], [0020].  Verduijn does not disclose nano ZSM 5 coated with amorphous silica or silica alumina only on external pores of the nano zsm 5 and without noble metal loading.
Al-Shafei (US 11,090,643) – teaches a method for pore blocking modifications for zeolites.  Al-Shafei does not disclose the zsm5 is nano zsm 5 without noble metal loading, or the claimed process steps.
Miller (US 5,052,561) – teaches that catalytic reforming is well known, and that important reactions occur during reforming include aromatization along with cracking which produces light gaseous hydrocarbons including methane, ethane, propane, and butane (column 1, lines 15-30).
CN 111229299 – teaches nanometer sized ZSM-5 for aromatization of naphtha to BTEX
US 2013/0296625 – teaches ZSM-5 catalyst for reforming light naphtha to BTEX
US 2006/0243641 – teaches using nanocatalysts in reforming processes
US 5,961,818 – teaches reforming light naphtha to LPG and high octane products using ZSM-5
US 2011/0132804 – teaches using ZSM-5 to increase octane of naphtha
US 2013/0020233 – teaches hydrotreating, and reforming naphtha to make BTX, and steam cracking light products
US 5,552,033 – teaches increasing aromatics content in reformate to make BTEX
US 2017/0114288 – teaches converting light naphtha to BTEX products
US 2012/0277505 – teaches separating naphtha into a light naphtha stream and reforming light naphtha under different conditions from heavy naphtha
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771